Citation Nr: 1538680	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to burial benefits, to include entitlement to a plot or interment allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to February 1956.  He died in April 2010, and the appellant is his sister.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS contains a copy of an August 2015 brief filed by the appellant's representative.  The electronic folder in Virtual VA contains documents that are either irrelevant or duplicative of those in the paper claims file.


FINDINGS OF FACT

1.  In June 2010, VA received the appellant's application for payment of VA burial benefits, including an April 2010 statement of account from the funeral home showing a balance of unpaid expenses in the amount of $5,455.40.  

2.  In June 2010, VA also received an application for payment of VA burial benefits from the funeral home, indicating unpaid expenses in the amount of $5,455.40.

3.  In October 2010, VA paid $695 in burial benefits to the funeral home; a July 2011 record of telephone contact with the funeral home indicates that there remained a balance of unpaid expenses.  



CONCLUSION OF LAW

At the time of the appellant's application for burial benefits, the funeral home was the proper claimant, as the submitted account statements indicate that the Veteran's burial expenses remained unpaid, and the appellant has no legal entitlement to VA burial benefits.  38 U.S.C.A. §§ 2302(a), 2303(a)(b) (West 2014); 38 C.F.R. §§ 3.1700, 3.1701, 3.1702, 3.1703, 3.1704, 3.1705, 3.1706 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  The facts are not in dispute; instead, resolution of the claim is wholly dependent on the application of the laws and regulations related to basic eligibility for VA service-connected burial benefits.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).

Effective July 7, 2014, VA amended the regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  79 Fed. Reg. 32658-62 (June 6, 2014) (now codified at 38 C.F.R. §§ 3.1700-3.1713).  In making this change VA aimed to improve delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  The final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014. 

For claims received before July 7, 2014, as is the case here, the priority of payment for a claim for reimbursement or direct payment of burial expenses is as follows:  (1) a funeral director if any balance of a bill for burial or funeral expenses is unpaid, or; (2) an individual whose personal funds were used to pay burial, funeral, and transportation expenses; or (3) an executor or administrator of the estate for the Veteran or the estate of the person who paid the expenses of the Veteran's burial or provided such services.  38 C.F.R. § 3.1702 (c)(1).  Claims for plot or interment allowance follow similar priority guidelines, essentially listing the funeral director as having top priority if he or she provided plot or interment services and the entire bill or any balance thereof is unpaid.  38 C.F.R. § 3.1702 (c)(2).

The appellant filed a claim for burial benefits in October 2010.  The record reflects that the Veteran was buried in April 2010.  A statement of account from the funeral home indicates that unpaid balance in conjunction with the Veteran's burial was $5,455.40.  In October 2010, VA paid the funeral home $695.  A record of a July 2011 telephone contact between the RO and the funeral home indicates that the appellant paid an additional $289 and that the remaining balance was $4,471.40.  

The Board acknowledges the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines.  In this case, the Board finds no legal basis for the appellant's claim of entitlement to burial benefits under the law.  Because the record shows that at the time of her claim in October 2010, the funeral bill had not been paid in full, the funeral home, not the appellant, was the proper claimant.  In short, she lacks legal standing to pursue a claim for reimbursement for burial benefits.  Thus, VA is precluded by law from making payment for the Veteran's burial expenses to the appellant rather than to the funeral home.

The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  The critical facts in this case are not in dispute, and it is the law that is dispositive.  Accordingly, the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to burial benefits, to include a plot or interment allowance, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


